             Case 3:21-cv-00021-JM Document 5 Filed 03/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


CARL E. HAWKINS                                                                PLAINTIFF
#147149

v.                                  No: 3:21-cv-00021 JM

DALE COOK, et al.                                                            DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 16th day of March. 2021.


                                                   UNITED STATES DISTRICT JUDGE
